Citation Nr: 1110188	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tear, posterior horn of medial meniscus and anterior horn of lateral meniscus with partial tear of posterior cruciate ligament, right knee (right knee disability).

2.  Entitlement to service connection for a left leg/knee disorder, including residuals of tibia fracture, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims.  The Veteran submitted a notice of disagreement with this decision dated in April 2007, and the RO issued a statement of the case dated in August 2007.  The Veteran filed a substantive appeal in August 2007.

The issue of a higher evaluation for the Veteran's service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left leg and left knee disabilities, including post traumatic arthrosis of the left knee and residuals of left tibia fracture, are not shown to be causally or etiologically related to any disease, injury, or incident during service, nor are such disabilities shown by the evidence to be secondary to the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

Left leg and left knee disabilities, including post traumatic arthrosis of the left knee and residuals of left tibia fracture were not incurred in or aggravated by the Veteran's active military service, nor may such disorders be presumed to have been incurred in or aggravated by service or caused by the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in September 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his left leg/knee claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, t that this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is not necessary in the present appeal.  Crucially, the evidence contained in the Veteran's claims file does not establish that the Veteran's diagnosed left knee and left tibia disabilities are related to his active military service or any service connected disability.  On the contrary, as will be discussed below, the evidence clearly shows that the Veteran sustained two (2) post-service injuries to his left knee in two (2) separate motorcycle accidents.  None of the records relates his left knee disability to any other cause other than the motorcycle accidents.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms to a service related disability, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, Reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records indicate that the Veteran was seen in November 1985 for leg pain.  He was assessed with shin splints.  In June 1985, the Veteran was seen for his left knee.  The Veteran stated that he was sitting cross-legged and when he went to get up, his leg would not straighten.  He reached down to straighten it and it popped.  He was assessed with possible meniscus strain.  In April and June 1986, the Veteran was seen for shin splints.  In May 1987, the Veteran  was seen with complaints of left shin pain.  He was noted to have mild TTP over left distal tibia and fibula.  There was no fracture on x-ray.  He was assessed with probable stress fracture.  In December 1988 for a bruised left knee.  His separation examination in December 1988 was normal.  

After service, the Veteran's medical records do not record any left leg or knee problems until March 1995, when the Veteran was noted to have been involved in a Motorcycle accident.  An operative report at the time indicated that the Veteran was diagnosed with a Grade I open left tibia fracture.  

The Veteran was involved in another motorcycle accident in April 2005 where he was noted to have severely dislocated his left knee.  An MRI indicated LCL,ACL, and PCL tear with medial meniscus tear.  He underwent surgery and was diagnosed with left knee dislocation status post reduction.  He was later diagnosed with gross post traumatic arthrosis of the left knee with intact fixation.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for left leg and left knee disabilities, including post traumatic arthrosis of the left knee and residuals of left tibia fracture.  The medical evidence does not indicate that the Veteran's current left leg and knee disabilities had their onset in service.  The Veteran's service treatment records indicate treatment for shin splints and relatively minor left knee strain and bruising.  The Veteran's separation examination was negative for left leg and knee disabilities, and there is no evidence that the Veteran suffered from left leg or knee disorders for several years after service.  Crucially, the Veteran does not argue the contrary.  He instead argues that his current left knee disability was caused and/or aggravated by his service connected right knee disability.  See Veteran's statement dated August 2006.

As to his assertion that his left knee disability was caused or aggravated by his service connected right knee disability, the Board attention is drawn to medical evidence showing that the Veteran was involved in two separate motorcycle accidents that resulted in a fractured left tibia and grossly dislocated left knee, respectively.  None of the related medical records even remotely suggest that the Veteran's right knee condition caused or aggravated his current left leg and knee disorders or that his left knee disability is related to his active service.   They are completely silent in that respect.  He did not claim that his left disorder was related to his right knee disability until he filed his claim.  Instead, when seeking treatment for his knee disabilities, he clearly related to his physicians that his right knee problems started in service and his left knee problems were the result of his motorcycle accidents.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In sum, the Board finds the medical evidence clearly establishes that the current left leg and knee disorders are related to the Veteran's post-service motorcycle accidents. 

In addition, the Board notes that the Veteran has contended on his own behalf that he his left leg and knee disorders could have started in service or could have been aggravated by his right knee disorder.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, the Board finds that the question regarding the relationship between the Veteran's claimed disabilities and his military service or his service-connected right knee disorder to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding the claimed disorders to be outweighed by the lack of objective independent medical evidence that the Veteran's disorders are related to his military service or his right knee disorder.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current left leg and knee disorders are etiologically related to military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for left leg and left knee disabilities, including post traumatic arthrosis of the left knee and residuals of left tibia fracture, is denied.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's right knee claim.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran contends that his right knee disability is worse than the 10 percent evaluation assigned to his condition.  The Board also notes that the Veteran's last evaluation for his knee was in March 2007, and is four years old.  As such, the Board finds that the Veteran should be afforded an updated examination in connection with his claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his right knee.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for his right knee.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of his service-connected right knee disability. The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct any tests he/she deems appropriate, and should expressly determine in degrees the range of motion in the Veteran's right knee.

The examination report should fully describe any pain, weakness, excess fatigability, and incoordination present. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.

The examiner should also indicate whether, and to what extent, the Veteran has any instability in his left knee, and should indicate whether there is any arthritis present in the right knee.  The examiner should set forth a complete rationale for all conclusions in a legible report.

3. Thereafter, readjudicate the Veteran's increased rating claim for a right knee disability.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


